IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


VERNA AGGIE, THE PRESCHOOL    : No. 188 MAL 2015
ACADEMY, INC.,                :
                              :
                Petitioners   : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
                              :
           v.                 :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF PUBLIC WELFARE, :
OFFICE OF CHILD DEVELOPMENT   :
AND EARLY LEARNING,           :
                              :
                Respondent    :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of July, 2015, the Petition for Allowance of Appeal is

DENIED.